Citation Nr: 0933905	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-28 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which found that new and material 
evidence had not been received to reopen the previously 
denied claim of service connection for bilateral pes planus.

The Board acknowledges that the RO subsequently determined in 
the June 2007 Statement of the Case that new and material 
evidence had been received, but denied the underlying service 
connection claim on the merits.  However, despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in June 2009.  A transcript of 
this hearing has been associated with his VA claims folder.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).  

For the reasons stated below, the Board concurs with the RO's 
determination that new and material evidence has been 
received to reopen the previously denied bilateral pes planus 
claim, but finds that additional development is required with 
respect to the underlying service connection claim.  
Accordingly, that issue will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.


FINDINGS OF FACT

1.  Service connection was previously denied for bilateral 
pes planus by a June 2004 rating decision.  The Veteran was 
informed of that decision, including his right to appeal, and 
did not appeal.

2.  The evidence received since the last prior denial of 
service connection for bilateral pes planus was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the 
claim of entitlement to service connection for bilateral pes 
planus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board further observes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
However, for the reasons stated below the Board concludes 
that new and material evidence has been received to reopen 
the bilateral pes planus claim.  As such, there is no 
prejudice to the Veteran based upon any notice deficiency 
regarding the new and material evidence aspect of this case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Service connection was previously denied for bilateral pes 
planus by a June 2004 rating decision.  The Veteran was 
informed of that decision, including his right to appeal, and 
did not appeal.  Consequently, that decision is final.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2008); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).  The current claim was received in 
September 2006.

The evidence on file at the time of the June 2004 rating 
decision included statements from the Veteran, his service 
treatment records, and post-service medical records which 
cover a period through 2004.  Among other things, this 
evidence reflects that bilateral pes planus, second degree, 
was noted at the time of his March 1951 preinduction 
examination, though his feet were noted to be normal at a 
July 1952 preinduction processing examination.  He was 
subsequently treated, in part, for complaints regarding his 
feet in November 1952.  Records from April 1953 reflect he 
required special built heels for authorized footwear.  
Bilateral pes planus, second degree, was again noted on his 
June 1954 separation examination.  The post-service medical 
records, to include a March 2004 VA medical examination, also 
noted bilateral pes planus.

The June 2004 rating decision denied service connection for 
the bilateral pes planus, finding that it was a pre-existing 
condition, and that there was no evidence that the condition 
permanently worsened as a result of service.

The evidence added to the file since the time of the June 
2004 rating decision includes additional statements by and on 
behalf of the Veteran, his testimony at the June 2009 
hearing, and additional post-service medical records which 
cover a period through 2009.  As part of his testimony the 
Veteran acknowledged he experienced problems with his feet 
prior to service, and that he was experiencing foot pain at 
the time of his induction into service.  See Transcript, pp. 
4-5, 8.  Nevertheless, he has indicated that his foot 
problems became more severe while on active duty.  In 
addition, a May 2009 private medical statement from a Dr. M 
noted, in pertinent part, that the Veteran has flat feet; was 
drafted in the military with that condition; and that this 
could have had a major impact on the development of the 
actual symptoms, aggravating this condition beyond what might 
have been the normal progression.

In short, the Veteran has provided hearing testimony and 
competent medical evidence which indicates his pre-existing 
bilateral pes planus may have been aggravated as a result of 
his active service.  Therefore, the additional evidence goes 
to the basis for the prior denial.  Moreover, the evidence 
submitted to reopen a claim is presumed to be true for the 
purpose of determining whether new and material evidence has 
been submitted, without regard to other evidence of record.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection 
for bilateral pes planus was not previously submitted to 
agency decisionmakers, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.  As such, new and material evidence 
has been received pursuant to 38 C.F.R. § 3.156(a), and the 
claim is reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons addressed in the REMAND portion of 
the decision below, the Board concludes that additional 
development is required to address the merits of the 
Veteran's claim of service connection for bilateral pes 
planus.




ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for bilateral pes 
planus, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.


REMAND

In this case, the May 2009 private medical statement from Dr. 
M opined that the Veteran's military service could have had a 
major impact on the development of the actual symptoms of the 
pre-existing bilateral pes planus, aggravating this condition 
beyond what might have been the normal progression.  However, 
the Court has found that such speculative medical opinions do 
not provide the degree of certainty required for a grant of 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a plausible claim"); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may 
not" language by physician is too speculative).  Moreover, it 
is not clear from Dr. M's statement whether he reviewed the 
Veteran's claims folder, to include the service treatment 
records, in conjunction with his statement.  In other words, 
it is not clear that Dr. M's opinion is based upon an actual 
understanding of the condition of the Veteran's feet during 
active service as documented by the evidence on file.  As 
such, it does not appear that this statement is sufficient 
for a grant of service connection.

The Board further notes, however, that it does not appear the 
Veteran was accorded a VA medical examination in conjunction 
with his current claim to address the issue of whether the 
pre-existing bilateral pes planus was aggravated by service.  
Moreover, his representative indicated at the June 2009 
hearing that an examination was warranted in this case.  See 
Transcript p. 4.  

In this case, the Board concurs that a competent medical 
examination and opinion is warranted in order to determine 
whether service connection is warranted for the Veteran's 
bilateral pes planus.  Therefore, a remand is required in the 
instant case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, to include a reopened claim 
for a benefit which was previously disallowed as is the case 
here, the claim shall be denied.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his bilateral pes planus since 
October 2008.  After securing any 
necessary release, the AMC/RO should 
obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the nature and etiology of 
his bilateral pes planus.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination; the examination report 
should reflect that such a review was 
conducted.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the Veteran's pre-existing bilateral pes 
planus was aggravated by his period of 
active military service.  By aggravation 
the Board means a permanent increase in 
the severity of the underlying disability 
beyond its natural progression. 

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and, if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in November 2008, and provided 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


